BUTTS was defeated in an adverse suit brought by him against Sauve, to recover that portion of the Moraine placer, claimed by the latter, which was covered by the Homestake and Four Brothers lode claims, claimed by the former. The court directed a verdict for defendant and plaintiff brings error.
He claims there is no evidence to support the judgment.
At the close of the evidence both sides moved for a directed verdict, which, under our decisions, left the case to the court. Saxton v. Perry, 47 Colo. 263, 269,107 Pac. 281; Auto Co. v. Petter, 72 Colo. 570, 212 Pac. 823; Boldtv. Motor Securities Co., 74 Colo. 55, 218 Pac. 743; Catlinv. Moynihan, 76 Colo. 164, 230 Pac. 1114. There was some evidence to support a finding that plaintiff's claim was not well founded and the consequent dismissal thereof; therefore we cannot disturb that part of the judgment, and, that being so, he has no standing to object that the defendant's claim was not supported by evidence.Connolly v. Hughes, 18 Colo. App. 372,71 Pac. 681; Kirk v. Meldrum, 28 Colo. 453, 65 Pac. 633. It follows that the admission of improper evidence, if any was admitted, in support of defendant's title is not a matter of which plaintiff can now complain.
Judgment affirmed.
MR. CHIEF JUSTICE ALLEN and MR. JUSTICE WHITFORD concur. *Page 319
On Rehearing.